In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                            No. 02-21-00362-CV

PRESTONWOOD ESTATES WEST             §   On Appeal from the 153rd District Court
HOMEOWNERS ASSOCIATION, BRUCE
W. HAMMOND, CATHERINE D.
HAMMOND, RACHEL AUBREY BROWN,
LOWELL T. JAMES, L. FRANK DEVLIN,
MARILYN DEVLIN, JIM ANAGNOSTIS,
DAWN ANAGNOSTIS, JEFFREY DANIEL
MORRIS, ANGELA ODELL MORRIS,
DONALD RORSCHACH, JILL               §   of Tarrant County (153-319238-20)
RORSCHACH, JON. P. JACKSON, CHAN
KANG, SUNG KANG, ALBERTO E.
VAZQUEZ, MARTHA WHELAN, MARY
ANN LEVINE, GARY E. DAVIDSON,
MARTHA DAVIDSON, JOHN MICHAEL
O'SHEA, ROBERT BLAKE, MICHELLE
LINDSAY, STEPHEN DEDWYLDER,
SIMONE IKONOMIDES, JAMES L.
EDDINS, DOLLYE D. EDDINS, ARTHUR     §   August 4, 2022
HALLFORD, SHEILA HALLFORD, PAUL
D. MORRIS, JR., BRENDA MORRIS,
KATHERINE ELLIS, WAYNE KAY
GUESSFORD, DECEASED AND/OR THE
ESTATE OF WAYNE KAY GUESSFORD,
JOHNNY L. STONE, CHRISTY R. STONE,
JAMES C. HARRIS, JENNA B. TYLER,
GARY L. UPTON, MARTHA J. UPTON,
JAMES D. BRACE, DAWN BRACE,                   §   Memorandum Opinion by Justice Kerr
SANDEEP GUTTIKONDA, COURTNEY J.
GUTTIKONDA, PATRICIA WEST,
STEPHEN PETERSON, HEATHER
PETERSON, BRETT WARMUS, AND
ERIN WARMUS, Appellants

V.

CITY OF ARLINGTON, TEXAS, Appellee


                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the trial court’s order is

affirmed in part and reversed and remanded in part. We reverse the trial court’s order

granting Appellee City of Arlington, Texas’s plea to the jurisdiction on the inverse-

condemnation claim brought by Appellants (as listed in the above case style), and we

remand the case to the trial court for further proceedings. We affirm the rest of the

trial court’s order granting the plea of the jurisdiction.

       It is further ordered that Appellee City of Arlington, Texas must pay all costs

of this appeal.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Elizabeth Kerr__________________
                                            Justice Elizabeth Kerr